Title: Enclosure: Nathaniel Falconer to Thomas Mifflin, 29 November 1793
From: Falconer, Nathaniel
To: Mifflin, Thomas


            
              Sir,
              Wardens Office Philadelphia 29th November 1793.
            
            In Obedience to Your Excellency’s Letter of this Morning, I have seen Mr Jacob Shoemaker, one of the Owners of the Ship
              Delaware; he informs me that they intend their ship for Cape Nichola Mole, and
              expected to take a Number of passengers, if they Offered; but they Assure me, only one
              person has as Yet engaged his passage in the Ship Delaware; I have requested of Mr
              Shoemaker and Captain Art, that whatever French Men, may engage their passages, that
              they will bring them to me, in Order to declare the Object of their Voyage. I have also been with the Owners of the Goillette, Betsey,
              who are Reed and Ford; who inform that She is not
              Bound to Jeremie nor the Mole, but Chartered by a French Gentleman for Guadaloupe, to
              go there in Order to bring off his property, Some passengers are going in her for that
              Island. You may rest Assured, I will pay every attention to those Vessels; and if I
              can discover any thing like Armament, I shall give Your Excellency immediate Notice of
              it. I am Your Excellency’s most Obedt Humble servt
            
              Nathaniel Falconer,Master Warden of the port of Philadelphia
            
          